Citation Nr: 0215659	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-07 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for bipolar affective 
disorder (claimed as depression).

3. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


REMAND

The veteran served on active duty from February 1943 to 
December 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 1999, a 
statement of the case was issued in January 2000, and a 
substantive appeal was received in April 2000.

A review of the record reveals that, subsequent to the 
transfer of his appeal to the Board, by communication dated 
in September 2002, the veteran notified the RO of his desire 
for a video-conference hearing.  Thereafter, in October 2002, 
the RO was notified of the veteran's desire for a Travel 
Board Hearing.  

Accordingly, the case must be remanded to the RO for the 
following action:

The veteran should be scheduled for the 
appropriate hearing before a Member of 
the Board.  A copy of the notice letter 
should be included in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




